DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on February 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/865,462 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment/Arguments
Applicant’s arguments, filed February 24, 2022 , with respect to claims 16 and 9-16 have been fully considered and are persuasive in light of the amendments to the claims.  The rejection of December 3 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Nowak on March 2, 2022.
The application has been amended as follows: 
Amend Claim 1 by replacing “an lithium composite oxide” (line 12) with “a lithium composite oxide”
Allowable Subject Matter
Claims 1-6 and 9-16 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest or render obvious the invention of at least claim 1.
Claim 1 teaches a secondary battery having a positive electrode plate comprising the elements therein. Notably, the positive electrode plate comprises primary particles composed of a lithium composite oxide wherein the primary particles are oriented at an average orientation angle of 5 degrees or more and 30 degrees or less to plane of the positive electrode plate. Ogasa et al. (JP 2012-099225A) teaches a secondary battery with a positive electrode plate comprising lithium composite oxide particles (Para. [0031]). Ogasa et al. does not teach an orientation of the positive electrode primary particles. Blomgren et al. (US 2010/0112443) teaches a positive electrode coating comprising a plurality of flakes of lithium composite oxide that are substantially parallel to a substrate (i.e. oriented close to, but more than 0 degrees) (Para. [0063]). However, the claimed average orientation angle (5 degrees or more and 30 degrees or less) is not taught or rendered obvious regarding the primary particles. There is no suggestion or motivation or arrive at the claimed invention (wherein a secondary battery comprising a positive electrode comprising primary particles composed of a lithium composite oxide wherein the primary particles are oriented at an average orientation angle of 5 degrees or more and 30 degrees or less to a plane of the positive electrode plate. Thus, none of the prior art alone or in combination . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729